Citation Nr: 1129594	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-00 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbosacral strain (low back disability).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June to October 1969.

This matter is on appeal from a December 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This case was remanded by the Board in October 2009 for further development.


FINDING OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, although throughout the appeal the Veteran's low back disability has been manifested by limitation of flexion to not less than 45 degrees, with pain and flare-ups, and given the objective indications of pain on motion in all spheres and his complains of experiencing constant pain and a significant reduction of range of motion during flare-ups, it is at least as likely as not that functional loss due to pain results in greater impairment than that shown consistent with pain-free limitation of flexion to 30 degrees.

2.  Throughout the course of the appeal, the Veteran's low back disability has not been productive of ankylosis or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for a 40 percent rating for low back disability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-43 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in August 2006.  Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.  Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records, VA outpatient treatment records as well as the treatment records submitted in conjunction with a claim for benefits with the Social Security Administration (SSA).  Further, the Veteran submitted his own private treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, specific VA medical examinations pertinent to the Veteran's low back disorder were conducted in September 2006, September 2009 and March 2010, which are adequate to evaluate the Veteran's claim.  The examiners considered all of the pertinent evidence of record available at the time of their respective examinations, to include extensive interviews with the Veteran and thorough physical examinations.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's low back disorder since the most recent VA examination in March 2010, and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  

Finally, the Board notes that this appeal was previously remanded in October 2009 for additional development, and concludes that there has been substantial compliance with the directives contained therein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board instructed the RO to obtain any and all available records relating to treatment for the Veteran's lumbar spine disability and to afford him a VA examination to determine the current extent of this disability.  In accordance with these instructions, the RO obtained additional VA treatment records in February 2010 and, as mentioned above, the Veteran was provided a new VA examination in March 2010 which, for the reasons stated above, the Board finds adequate for adjudication purposes.  Next, after the completion of the required development, the RO readjudicated the issue on appeal issued the Veteran a supplemental statement of the case.  Accordingly, the Board finds that its October 2009 remand directives were substantially complied with and, thus, there is no Stegall violation in this case.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.  Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). The Board observes that the United States Court of Appeals for Veterans Claims (Court) noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

Finally, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated at 20 percent for his lumbosacral strain under the general rating formula specified in 38 C.F.R. § 4.71a.  In order to warrant the next-higher rating of 40 percent, under this formula, the evidence must show: 
* forward flexion of the thoracolumbar spine to 30 degrees or less; or
* favorable ankylosis of the entire thoracolumbar spine.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See Plate V, 38 C.F.R. § 4.71a.  

In addition to the above, a 60 percent rating is also for application where the evidence indicates intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Specifically, under Note (1) of DC 5243, an "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

In this case, resolving all reasonable doubt in the Veteran's favor, the Board finds that his low back disability, when considering pain and functional loss due to pain, including during flare-ups, is manifested by limitation of flexion to 30 degrees, warranting a 40 percent rating throughout the appeal.  Because ankylosis is not shown and degenerative disc disease has been found to be unrelated to the service-connected low back disability, a rating in excess of 40 percent is not warranted.  

Specifically, at a VA examination in September 2006, the Veteran exhibited a forward flexion of 75 degrees.  Moreover, extension was 10 degrees, side flexion was 20 degrees bilaterally, and rotation was limited to 10 degrees.  Therefore, while the range of motion is perhaps limited, the evidence also does not indicate ankylosis.  

Additionally, at a second VA examination in September 2009, the Veteran complained of low back pain that was progressively worse since its onset.  However, his forward flexion was 45 degrees with was pain throughout motion, although this pain did not result in additional limitation.  Moreover, he exhibited 17 degrees of left flexion, 24 degrees of right flexion, 15 degrees of left rotation and 20 degrees of right rotation.  Thus, while a limited range of motion was observed, ankylosis was again not indicated.

At a VA examination in March 2010, the Veteran complained of consistently moderate lumbar pain with a flare-up approximately once every 2 to 3 weeks lasting 2 to 3 days each.  The examination report reflects that the Veteran had fatigue, decreased motion, stiffness and weakness due to activity.  In addition, the Veteran estimated that his range of motion was limited by 75 percent during flare-ups.  The objective range of motion findings, which do not show the extent to which the Veteran's motion was not accompanied by pain, were 60 degrees of forward flexion, 15 degrees of extension, 15 degrees of side flexion bilaterally, and 20 degrees of rotation bilaterally.  Thus, ankylosis was not shown during that examination.  

Overall, the Board finds that when pain and corresponding functional loss, to include during flare-ups is considered, the Veteran's low back disability is manifested by limitation of flexion to 30 degrees throughout the appeal.  Moreover, while the Veteran's overall range of motion was somewhat limited, he did retain a marked range of motion in all directions, and ankylosis has not been shown.  Therefore, a rating of 40 percent, and no more, is warranted. 

Next, the evidence also does not indicate that the Veteran has experienced episodes of intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 during the past 12 months.  It should be noted at the outset that the VA examiners who examined the Veteran in September 2006 and March 2010 both opined that it was less likely than not that the Veteran's intervertebral disc syndrome was attributable to his lumbosacral strain.  In providing this opinion, the examiner from September 2006 (who provided his opinion in an addendum the following November) was unable to find any evidence indicating that the two are related.  Similarly, the VA examiner in March 2010 reflected that the Veteran's X-rays in 1970, shortly after service, were normal.  In fact, there was no treatment of a chronic back condition from the time he left service in 1969 until 2005.  Thus, while the evidence does indicate intervertebral disc syndrome, it is not related to his service-connected disability.  Regardless, even if this intervertebral disc syndrome were attributed to the Veteran's service-connected disability, the evidence nonetheless does not indicate a history of incapacitating episodes as they are defined for VA purposes.  Specifically, at his September 2009 VA examination, no history of incapacitating episodes was noted.  Therefore, as periods of prescribed bed rest have not been prescribed by a physician, an increased rating is also not warranted on this basis.

Next, the Board has considered whether a separate evaluation is warranted for any associated neurological abnormality.  Under 38 C.F.R. § 4.71(a), any associated objective neurologic abnormalities, including bowel or bladder impairment is also to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a) (2010).  However, a separate evaluation is not warranted, as neurological abnormalities have not been shown to a compensable level.

Specifically, at his September 2009 VA examination, no numbness, paresthesias in the leg, or foot weakness was observed.  Moreover, no bladder or fecal incontinence was noted.  The examiner did note "moderate" sensory loss and slightly diminished strength in the lower extremities.  However, paralysis of either low extremity has not been shown to even a mild level.  

Next, at his March 2010 VA examination, no bladder or fecal incontinence was observed, as well as normal motor strength and reflexes.  Some diminished sensory functioning in the lower extremities was observed, however, the examiner indicated that the symptoms in the lower extremities was due to the Veteran's diabetes, rather than to his low back disorder.  Therefore, a separation rating based on neurological disorders is not for application.

Next, the Board will consider whether referral for extraschedular consideration is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected back disability is productive of pain and functional impairment, manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Specifically, at his VA examination in March 2010, he stated that he was retired, but it was due to nonservice-connected disorders.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 40 percent rating for low back disability is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


